Citation Nr: 1721601	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  97-00 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left varicocele.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1973 to December 1974 and January 1975 to December 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran's appeal has a long and complicated history, and has been before the Board on several prior occasions.  The majority of the original issues have now been resolved, and the history will only be revisited to the extent it is pertinent to the current decision.  

The Veteran appeared at hearings before the Board in April 2001 and January 2012.  The Veterans Law Judge who conducted the April 2001 hearing is no longer employed at the Board.  As the undersigned Veterans Law Judge received testimony at the January 2012 hearing regarding the issue currently on appeal, the Board may proceed with consideration of this appeal in a single decision.

In an April 2012 remand, the Board noted that the Veteran had submitted a notice of disagreement for the issues of entitlement to service connection for peripheral neuropathy of the upper extremities; entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; and entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  These issues were remanded so that the Veteran could be issued a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This was accomplished in September 2012; however, the Veteran did not submit a substantive appeal to complete his appeal, and these issues have not been returned to the Board.  See 38 C.F.R. § 20.200 (2016).

The Veteran's appeal was most recently before the Board in November 2015.  At that time, the Board granted entitlement to service connection for a right shoulder disability; denied entitlement to an increased rating for bilateral varicose veins from February 27, 1996, to January 12, 1998; denied entitlement to an increased rating for chronic venous insufficiency of the right leg with varicose veins from January 12, 1998 to October 20, 2004; granted entitlement to an increased rating for chronic venous insufficiency of the right leg with varicose veins from October 20, 2004; denied entitlement to an increased rating for chronic venous insufficiency of the left leg with varicose veins from January 12, 1998; and dismissed a claim for entitlement to TDIU from April 25, 2007.  These matters are all final, and are no longer before the Board.  

The November 2015 decision also remanded the issues of entitlement to service connection for a left varicocele and entitlement to a TDIU prior to April 25, 2007, for further development.  

In a February 2016 Administrative Review, the Acting Director of the Compensation Service granted entitlement to TDIU from October 21, 2004, on an extraschedular basis.  This was implemented in a February 2017 rating decision.  

The claim for entitlement to service connection for a left varicocele has been returned to the Board for further appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The November 2015 remand noted that the development requested in an April 2012 remand pertaining to the Veteran's claim for service connection for a left varicocele had not been completed.  The Board remanded the matter in order to provide the Veteran a medical examination and to obtain an opinion as to the etiology of any varicocele.  

The Veteran's representative contends that the development requested in the November 2015 remand has not been completed.  He argues that the Veteran was not provided with a medical examination, and that the examiner did not provide an opinion as to the etiology of a varicocele identified in August 2005, which was within the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The July 2016 VA examination report notes that the Veteran was provided a scrotal ultrasound at a VA facility in February 2016, which was negative for a current varicocele.  The July 2016 examiner relied upon the findings of that ultrasound to provide his opinion that there was no current disability.  The Board finds that as the Veteran was examined subsequent to the remand, and as the findings of that recent examination were used to formulate the opinion, there has been substantial compliance with this aspect of the requested development, and remand for further examination is not required.  See Dyment v. West, 13 Vet. App. 141 (1999) (although VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

However, the Board agrees with the representative that the July 2016 opinion is incomplete, in that the examiner did not provide an opinion that addressed the etiology of the varicocele first noted on scrotal ultrasound in August 2005, which is the same month the Veteran submitted his claim for service connection.  In fact, the November 2015 remand specifically requested that if the examination was negative for a current left varicocele, the examiner was to provide an opinion addressing the etiology of the varicocele identified in August 2005.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board must make another attempt to obtain this opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the July 2016 examination report to the examiner in order to obtain an addendum to his opinion.  The electronic record must be made available to the examiner, and the examination report must state that it has been reviewed.  After completion of the examination and review of the record, the examiner should attempt to provide the following opinions:

a) In regards to the left varicole identified on VA ultrasound in August 2005 and followed in the records through at least 2006, is it as likely as not that it was incurred due to active service?  If not, proceed to question (b). 

b) Is it as likely as not that the Veteran's August 2005 left varicocele was incurred secondary to his service-connected varicose veins of the lower extremity?  If not, is it as likely as not that the left varicocele was aggravated (increased in severity beyond natural progression) by the service-connected varicose veins?  If there was aggravation, the baseline in severity of the varicocele prior to aggravation should be described if possible. 

The reasons for all opinions should be provided.  If the July 2016 examiner is no longer available, the examination report and record should be forwarded to another physician with similar qualifications to obtain the requested opinion.  A new examination is not required unless deemed necessary by the examiner.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


